Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00249-CV


  SONFIELD & SONFIELD, P.C., ROBERT L. SONFIELD, ROBERT C.
        RHODES AND WILLIAM E. MCILWAIN, Appellants

                                        V.

                DIGERATI TECHNOLOGIES, INC., Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06483


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed March 4, 2013. On February 14,
2014, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justice Jamison and Wise.